Citation Nr: 0810484	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.	Entitlement to service connection for basal cell carcinoma 
of the face.  

2.	Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
December 2002.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

These issues were remanded by the Board in May 2006.  

As noted in the prior remand, it is noted that the appellant 
had back surgery in December 2003.  He was assigned a 
temporary total rating for that period.  That matter is not 
at issue.  The issue concerned herein concerns the schedular 
rating assigned at other times.

The issue of service connection for basal cell carcinoma of 
the face is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to September 2003, the veteran's low back disorder 
was manifested by pain and moderate limitation of motion, 
without incapacitating episodes having a total duration of at 
least four weeks.  

2.	Subsequent to September 2003, forward flexion of the 
lumbar spine was to 45 degrees, with no demonstration of 
ankylosis or incapacitating episodes.  




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5292, 5293 (2002).  

2.	The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Code 5243 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter relating to service connection for the back 
disorder, dated in February 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This is considered sufficient for 
notification regarding the increased evaluation for the 
veteran's low back disorder.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003), 69 Fed. Reg. 25180 (2004) (VA is not required to 
provide separate 38 U.S.C.A. § 5103(a) notice with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.); see also Grantham v. 
Brown, 114 F .3d 1156 (1997).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In June 2006, the veteran was provided with all 
necessary notifications.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  This matter is from an initial 
rating.  See Fenderson v, West, 12 Vet. App. 119 (1999).  
Moreover, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

This claim was opened in January 2003.  The regulations for 
the evaluation of disabilities of the spine were amended, 
effective in September 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  VAOPGCPREC 3-2000.  

Service connection for degenerative disc disease of the lumbar 
spine was first granted by rating decision in June 2003.  At 
that time a 20 percent rating was awarded on the basis of 
limitation of motion.  For slight limitation of motion of the 
lumbar spine, a 10 percent rating is warranted.  A 20 percent 
rating is warranted for moderate limitation of motion.  A 40 
percent rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.  

Disability of the lumbar spine could also be rated under the 
provisions for lumbosacral strain.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, warrants a 
20 percent rating.  Severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Code 5295.  

The veteran could also be rated under the provisions for 
intervertebral disc syndrome.  Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months............................................		40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

Private treatment records, dated in January 2003, were 
received in connection with the veteran's claim.  These 
showed that the veteran had complaints of back pain and 
muscle spasm, which is considered to be consistent with the 
criteria for a 20 percent rating under the provisions of 
38 C.F.R. § 4.71a, Code 5295.  

An examination was conducted by VA in May 2003.  At that time, 
examination showed the lumbar spine to be tender to palpation 
at L4-5.  There was no fixed deformity.  There was no muscle 
spasm.  Active forward flexion was from 0 to 70 degrees, with 
complaints of pain in the lower back.  Normal range was noted 
to be to 90 degrees.  Passive flexion was to 74 degrees and 
flexion after fatiguing was to 68 degrees, with increased pain 
in the lower back.  Extension backward was deemed normal, from 
0 to 35 degrees, actively, passively and after fatiguing.  
Right and left flexion was from 0 to 40 degrees, which was 
also noted to be normal.  This was active, passive and after 
fatiguing.  Active, passive and rotation after fatigue was 
from 0 to 50 degrees, bilaterally.  Normal motion was noted to 
be to 55 degrees.  Reflexes were normal as was sensation to 
light touch and pinprick.  

VA outpatient treatment records, dated from July 2003 to 
November 2003 primarily show treatment for symptoms of a 
psychiatric disorder.  It is also shown that the veteran had 
increasing complaints of low back pain as well as pain 
radiating down his left leg to the ankle.  Exacerbations of 
the back disorder are demonstrated in February 2003 and 
following a lumbar MRI study in July 2003.  In October 2003, 
it was reported that he had flare-ups every two to three 
weeks, with aggravation of this pain.  He stated that he had 
not been able to work for the last two months.  He denied any 
bowel or bladder dysfunction or weakness, but stated that 
coughing and sneezing made it wore.  Examination showed 
straight leg raising test to be positive at 35 degrees on the 
left.  Sensation was within normal limits.  Motor strength 
was 5/5 and reflexes were 1+, bilaterally.  Toes were down-
going.  Hoffmann and Babinski sign were negative.  Surgery 
was recommended and accomplished in December 2003.  

By rating decision dated in March 2004, the veteran was 
assigned a temporary total rating on the basis of the 
December 2003 surgery.  This 100 percent award was continued 
until February 2004.  Also at that time, the veteran was 
assigned a 10 percent evaluation for radiculopathy of the 
left leg, a residual of the lumbar degenerative disc disease, 
effective from July 2003.  This 10 percent award was 
continued until the date of the veteran's December low back 
surgery.  

The criteria for a rating in excess of the 20 percent 
evaluation that was assigned at the time service connection 
was awarded in June 2003, require that motion be severely 
limited, severe lumbosacral strain must be demonstrated, or 
the veteran would have to have incapacitating episodes of at 
least 4 weeks duration.  None of these criteria have been 
demonstrated in the evidence of record.  The veteran's range 
of motion is near normal in all directions with the exception 
of forward flexion where he lacks only 20 degrees from normal 
range.  This is not productive of severe limitation of motion.  
He has not demonstrated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, or loss of 
lateral motion.  While there is evidence of incapacitating 
episodes on several occasions reported from February 2003 
until October 2003, these are not shown to be of such duration 
that that a rating in excess of 20 percent is warranted under 
these criteria.  Specifically, there is no indication that the 
veteran's incapacitating episodes were of the requisite 
duration of four weeks over a 12 month period.  As such, there 
is no basis to increase the veteran's evaluation for his low 
back disease beyond the 20 percent rating under the criteria 
in effect prior to September 2003.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in June 2007.  At that 
time, the veteran's records of back pain and surgery were 
reviewed.  The veteran now complained of chronic low back 
discomfort, as an aching in the morning and after sitting in 
a car for more than one and a half hours.  This tended to get 
better as he moved around during the day.  He took Aleve 
daily, which he states gave him about 20 percent relief.  
About once per week his pain increased to a level where he 
took a hydrocodone tablet, which game him 50 to 70 percent 
relief of the low back pain.  He said that bending in some 
directions put a strain on his back that precipitated the 
attacks.  He also had flare-ups where his left leg got 
numbness, tingling, and a sharp pain going down the left leg 
that lasted several seconds.  He reported that he had had no 
incapacitating episodes since his surgery in December 2003, 
he was able to go to work regularly, although his job was 
mostly sedentary.  Functionally, he was able to do all 
activities of daily living, but had difficulty bending 
forward and was slow putting on his shoes and socks.  His 
recreation was greatly impaired. 

Physical examination of the lumbar spine showed flattening of 
the spine, with loss of normal lumbar lordosis.  He had 
slight stiffness to his walk because of guarding of the low 
back.  Range of motion showed forward flexion to 45 degrees 
without pain.  At that point, he began to develop pain.  He 
could go up to 70 degrees, when the pain became extreme.  
Extension was from 0 to 30 degrees with pain at 15 degrees.  
Left lateral flexion was to 15 degrees with pain at that 
point.  Right lateral flexion was to 30 degrees, with no 
pain.  Left lateral rotation was from 0 to 20 degrees, with 
pain at that point and right lateral rotation was from 0 to 
30 degrees, with no pain.  Fatigue caused no change in the 
range of motion.  There was no tenderness to palpation and no 
paraspinal muscle spasm.  Sensory examination was intact, and 
motor examination was 5/5 bilaterally.  Reflexes were 2+ and 
equal throughout.  There was no abnormal loss of bowel 
sensation.  Straight leg raising was positive bilaterally, 
with referral of pain to the low back.  Strength of the great 
toe was 5/5.  An earlier MRI study showed L4-5 postoperative 
changes primarily on the left, degenerative joint disease of 
L4-5 and degenerative disc disease of L3-4, L4-5, and L5-S1.  
The diagnosis was degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The examiner stated that 
the veteran's back disorder had a moderate effect on his 
activities around the house and more severe effect on his 
recreational activity due to his inability to lift or bend 
without pain.  He was able to maintain his current employment 
because it was sedentary and did not require lifting or 
bending.  

For a rating in excess of 20 percent of the lumbosacral 
spine, the evidence must demonstrate forward flexion to be 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes of 
intervertebral disc disease of four weeks duration over the 
past 12 months.  The veteran is able to forward flex to 45 
degree and there is no demonstration of ankylosis.  On 
examination in June 2007, the veteran indicated that he had 
not had any exacerbating episodes since his surgery in 
December 2003.  Under these circumstances, the criteria for 
a rating in excess of 20 percent are not shown and the claim 
must be denied.  


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  


REMAND

At the time the Board remanded the issue of service 
connection for basal cell carcinoma so that medical records 
dated in February 2002 could be obtained from Columbia Lewis-
Gale Medical Center.  In the remand, the Board noted that 
1997 records concerning the veteran's back disorder had been 
received and should not be requested a second time.  It was 
further noted that if the records were not available this 
should be documented in the claims folder.  The Board notes 
that the only medical records received following the request 
from the AMC were the 1997 treatment records that were 
already in the claims file and that there is no affirmative 
indication that the February 2002 records are not available.  

A remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  Under these circumstances, another attempt to obtain 
the records should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and insure the medical care provider from 
which he received treatment in February 
2002 for the basal cell carcinoma of the 
face.  After obtaining any necessary 
consent, attempts to obtain copies of 
these records should be made.  If the 
records are not available it should be 
affirmatively noted in the claims file.  

2.  Thereafter, the RO/AMC should 
readjudicate this issue.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


